              Case 2:19-cr-00215-JLR Document 25 Filed 05/18/20 Page 1 of 2




 1                                                         The Honorable Judge James L. Robart
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. CR19-0215JLR
11
12                              Plaintiff,
                                                    MINUTE ORDER
13                       v.                         RESETTING STATUS HEARING
14
     HOWIE SALETELE ALUALU,
15
16                              Defendant.
17
18         The clerk issues the following minute order by the authority of the Honorable
19 James L. Robart, United States District Court Judge.
20         Having considered the record in this matter, and pursuant to General Orders 02-20
21 and 03-20 for the Western District of Washington, the Court previously found the trial date
22 of April 6, 2020, could not proceed as scheduled, and the ends of justice served by granting a
23 continuance outweighed the best interests of the public and the defendant in a speedy trial.
24 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
25         On May 13, 2020, Chief United States District Judge Ricardo S. Martinez entered
26 General Order 08-20, which extended the procedures established by General Orders 02-20
27 and 03-20 until July 31, 2020, and continued all criminal in-person hearings and trial dates in
28 the Seattle and Tacoma courthouses scheduled to occur before August 3, 2020.



     MINUTE ORDER RESETTING STATUS HEARING
            Case 2:19-cr-00215-JLR Document 25 Filed 05/18/20 Page 2 of 2




1         Accordingly, the trial date in this matter remains vacated and the status hearing set for
2 July 1, 2020 at 11:00 a.m., is continued to August 10, 2020, at 10:00 a.m. The purpose of
3 the status conference will be to discuss a date on which the trial can be scheduled and take
4 place without any potential impact on the health of all participants or the community.
5         IT IS FURTHER ORDERED that, pursuant to General Order 08-20, the time between
6 July 1, 2020, and July 31, 2020, is excludable under the Speedy Trial Act, as the Court finds
7 that the ends of justice served by ordering the continuances outweigh the best interests of the
8 public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C. §3161(h)(7)(A).
9
10        DATED this 18th day of May, 2020.
11
12                                           WILLIAM M. McCOOL,
                                             Clerk of the Court
13
14                                            /s/ Ashleigh Drecktrah
                                             Deputy Clerk to Hon. James L. Robart
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     MINUTE ORDER RESETTING STATUS HEARING
